Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action on the 16/967238 application filed on 8/4/2020.
Claims 1-20 are pending and have been fully considered. 
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 54 in paragraph [0149].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, recites “in response to sensor data received from a sub controller”. It is indefinite as it is unclear how the sub controller has sensor data as no sensors or sources of data are claimed. Therefore, it is unclear what is encompassed by “sensor data”. 
Claim 12 recites the limitation "the gas flow system" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears claim 12 should be dependent upon claim 10 where the gas flow system element is first claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEST (US 20050158701) in view of FELLER (WO 2012098380). 
With respect to claim 1, WEST discloses an integrated bioreactor control system for cell cultures (0008) configured to control a process in two or more bioreactor chambers or enclosed or controlled environments (incubator, environmental chamber) (0032, 0056); and a control system (atmospheric regulation system) configured to regulate (0032) that manages conditions in the two bioreactors including oxygen and pressure (0044-45, 0056) and wherein the control system comprises a single controller (integrated controller system) configured to manage more than one bioreactor by determining control actions and a corresponding set of control signals for each bioreactor it manages (commands regulation of each of the individual incubators) (0044), but does not explicitly disclose commanding the regulation of each incubator independently of the other incubators. 
However, FELLER discloses an incubator divided into a plurality of chambers (two or more individual incubators comprising environmental chambers), condition control means that control temperature or gas levels (Page 1, lines 28-34), in which there is a central controller (single integrated controller system) configured to control the operation of each of the condition control means thereby to control the conditions in all of the chambers to a user input target value separately for each chamber (Page 2, lines 26-32), such that conditions in each of the chambers can be controlled independently of the other chambers (Page 1, lines 28-32, Page 4, lines 11-12, Page 5, lines 4-21). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the control system of WEST to include regulating the gas and pressure within each chamber independently of the others as taught by FELLER because the individual control of each chamber helps ensure that conditions are uniform for all chambers despite external influences, and allows for unused chambers to be left uncontrolled which reduces the power used by the incubator. Additionally, individual target conditions for each chamber can be set independently, which allows for the different chambers to be used for different unrelated experiments Page 5, lines 10-21). 
With respect to claim 2, WEST discloses a controller (single master controller) linked to a plurality of chambers, and two or more utility towers (sub-controllers) each dedicated to a pair of chambers (0109, Fig 7 below), the controller configured to control and manage the utility tower to implement a programmed process for the chambers (0032-39), the controller can determine control signals, including deviations from set values, that control the utility tower (sub-controller) to provide a component or action to the chamber based on the programmed process and/or sensor information (regulates the atmospheric regulation system of individual pairs of incubators in accordance with the atmospheric condition set points of the master controller) (0018, 0044, 0079). WEST discloses a plurality of utility towers (sub-controllers) to regulate individual pairs of chambers but does not explicitly disclose each sub-controller is dedicated to on of the individual incubators. However, FELLER discloses a condition control means (sub-controller) for controlling the conditions associated with each of the chambers so that the chambers can be controlled independently of the others (sub-controller dedicated to one of the individual incubators) and a central controller (master controller) arranged to control the operation of each of the condition control means (single master controller operably linked to each incubator), the controller arranged to define a target value (set point) for a condition for each of the chambers and to control the condition control means (sub-controller) associated with each of the chambers so as to achieve the target value (Page 1, line 28- Page 3, line 8).  
 
    PNG
    media_image1.png
    494
    516
    media_image1.png
    Greyscale

With respect to claim 3, WEST discloses each utility tower (sub controller) is positioned proximate to the chambers to which it is dedicated (see Fig 7) and FELLER discloses each incubator has the condition control means (sub-controller) included on the incubator (Page 1, line 28- Page 3, line 8, Page 4, lines 1-19).
With respect to claim 4, WEST discloses the utility tower (sub-controller) comprises atmospheric condition regulation modules comprising an oxygen module and a pressure module (0053-56).  
With respect to claim 5, WEST disclose each of the utility towers comprises further atmospheric condition regulation modules such as carbon dioxide (0089-91, 0100, 0106) or temperature (0059-62). 
With respect to claims 6-7, WEST discloses sensor data is communicated to the utility towers (sub-controllers) (0033, 0071) which sends information to the controller as requested (master controller) of dissolved oxygen levels (sensed atmospheric condition) from the two or more individual incubators and the controller is configured to send commands to the regulation module within(0057, 0081-82). 
With respect to claim 8, WEST discloses a single integrated controller system is configured to be able to operate two or more of the chambers in parallel (0109) as does FELLER (Page 5, lines 4-Page 6, line 3). 
With respect to claim 9, FELLER discloses the controller is configured to be able to operate the individual incubators such that conditions differ from at least one other incubator (Page 5, lines 18-Page 6, line 3). 
With respect to claim 10, WEST discloses sensors for oxygen and pressure that convey levels to the utility tower (oxygen module and pressure module) (0033, 0056-57, 0071-76, 0081-82), a gas control system (gas flow system) comprising sources of gas the gas flow controlled by the controller (integrated controller system configured to regulate gas and pressure levels) (0045, 0048, 0054-56), the gas control system can provide a mixture of two or more gases to the chamber (multiple gas sources flowably connected to chamber) (0054), the gases comprising oxygen, nitrogen, carbon dioxide and air (0090-91); and the controller is configured to provide predetermined range of values for oxygen and pressure (0016, 0056, 0078) based on instructions entered by a user (0039). The controller of WEST is capable of operating with any desired input values as the predetermined values but does not explicitly disclose the predetermined values provide a hypoxic and hyperbaric set point. However, it would have been obvious to one of ordinary skill in the art for to have the user input values be hypoxic oxygen and hyperbaric total gas pressure to provide the desired conditions for a specific organism cultured within the chambers. 
With respect to claim 11-12, WEST discloses the controller is configured to determine if a condition in the chamber is out of the predetermined range of values (out of set point compliance) to send signals (drives a transition) to the utility tower (sub-controller) of the chamber to cause the condition to be within the predetermined range and if the signal is within the range of values not requiring an ongoing command from the controller (0015-16, 0078).
With respect to claim 13-14, WEST discloses the chambers comprise two atmospheric sensors within, the sensors configured to transmit data signals to the utility tower (sub-controller) which communicates the sensed data to the controller (master controller), the sensed values being oxygen and pressure (0049, 0056, 0071, 0075-78, 0081-84). 
With respect to claim 15, WEST discloses a time interval can be used to send data to the controller (rate that is controllably variable) (0078, 0088). 
With respect to claim 16, 18, WEST disclose the controller can survey and record information from other devices such as those for cell count and cell viability, including optical analyzers (optical module) (one or more analytic modules configured to non-invasively capture analytic data informative of an aspect of performance of a cell population being cultured) (0057-58, 0073-76). 
With respect to claim 17, 19 WEST discloses the controller interfacing with other measurement devices (analytic modules) (0057-58, 0073-76) but does not explicitly disclose the device is an impedance mapping module or optical module configured to receive optical data that is site-tagged transmitted form an optical mapping grid. However, it would have been obvious to one of ordinary skill in the art to modify the other measurement devices the controller disclosed by WEST interfaces with to be an impedance mapping module or optical module configured to receive site tagged data because it would have been a simple substitution of one known element for another to obtain predictable results and would be obvious to one of ordinary skill in the art in order to measure specific desired values of a cell culture in the incubator. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEST (US 20050158701) in view of FELLER (WO 2012098380) and further in view of EVANS (US 20090053813). 
With respect to claim 20, WEST discloses the controller interfacing with other devices  (0057-58, 0073-76) but does not explicitly disclose the incubator comprises a current delivery module within the control system configured to transmit electrical current via an electrode array. However, EVANS discloses a multiplexed electroporation apparatus comprising an electroporation plate with an assembly of electrodes (electrode array) configured to provide electrical conductivity for electroporation of cells (0041-44) the plate being used in an incubator (0084, 0112) with a controller for controlling application of a signal to the electrodes (current delivery module within control system) (0132). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the incubators and control system of WEST to interface with the electroporation plate and its controller for applying electrical signal as taught by EVANS because it allows for an automation of the whole process allowing for prolonged incubations (0112-113) and stimulation whilst in an incubator allows for appropriate growth conditions for the cells subject to the stimulus (0084). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892 for additional references teaching individual control of a network of incubators by an integrated controller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799